OPINION — AG — QUESTION: "DOES THE WORD  `PROCEEDS' AS USED IN 37 Ohio St. 1961 548 [37-548] MEAN GROSS PROCEEDS BEFORE EXPENSES OF SALE ARE DEDUCTED OR NET PROCEEDS AFTER EXPENSES OF SALE ARE DEDUCTED?" — THE WORD PROCEEDS AS USED IN 37 Ohio St. 1961 548 [37-548] MEANS THE PROCEEDS AFTER DEDUCTING THE LEGAL EXPENSES OF SALE. (DALE CROWDER) FILENAME: m0000954 ROY PARHAM OKLAHOMA ALCOHOLIC BEVERAGE CONTROL BOARD ATTORNEY GENERAL OF OKLAHOMA — OPINION MARCH 21, 1967 OPINION — AG — QUESTION: "DOES THE WORD `PROCEEDS' AS USED IN 37 Ohio St. 1961 548 [37-548] MEAN GROSS PROCEEDS BEFORE EXPENSES OF SALE ARE DEDUCTED OR NET PROCEEDS AFTER EXPENSES OF SALE ARE DEDUCTED?" — THE WORD PROCEEDS AS USED IN 37 Ohio St. 1961 548 [37-548] MEANS THE PROCEEDS AFTER DEDUCTING THE LEGAL EXPENSES OF SALE. (DALE CROWDER)